United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3465
                                  ___________

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Aonya Mallynda Shatonya Cruz, also     * Appeal from the United States
known as Linda Baker, also known as * District Court for the District
Lynda Shatonya Baker, also known as * of Minnesota.
Lynda Shatonya, also known as          *
Malynda Shatonya, also known as        *      [UNPUBLISHED]
Mallyndas Slaughter, also known as     *
Malynda Shatonya Sturdivant, also      *
known as Mallyndas Cruz, also known *
as Linda Sharon Coles, also known as *
Aia Cruz,                              *
                                       *
                  Appellant.           *
                                  ___________

                             Submitted: March 7, 2000

                                 Filed: March 15, 2000
                                  ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
       Aonya Mallynda Shatonya Cruz was sentenced to thirty-six months probation
for a tax fraud offense. After she admitted to violating several probation conditions,
the district court revoked probation and sentenced Cruz to twelve months in prison.
Cruz appeals, and we affirm.

      For reversal, Cruz contends her admissions were ambiguous, and she was not
properly informed of the consequences of waiving her right to a hearing. We reject this
contention. The district court emphasized to Cruz she was waiving her right to a
hearing and noted the revocation range, and we have previously declined to extend the
protections of Federal Rule of Criminal Procedure 11 to probation revocation
proceedings. See United States v. Rapert, 813 F.2d 182, 184-85 (8th Cir. 1987).

       Cruz also challenges the decision to revoke her probation and contends her
sentence was unduly harsh in light of her medical condition. We also reject these
contentions. Because Cruz committed a Grade B violation, revocation was consistent
with the applicable Guidelines policy statement, U.S.S.G. 7B1.3(a)(1), p.s. (1998).
In consideration of her medical condition, the court recommended her placement in a
prison medical facility, later making an alternative recommendation for her placement
in a federal prison camp when the medical-facility placement was not possible.

      We have considered Cruz's remaining contentions and reject them as meritless
without further discussion.

      Accordingly, we affirm. Counsel's motion to withdraw is granted.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-